RobiNSON, J.,
delivered the opinion of the Court;
This was an action of trover, to recover the value of a negro slave. At the time of the institution of the suit, negro slavery *505existed in this State, and the sole question raised by the demurrer is, whether its abolition by the Constitution of 1864, operates as a bar to the plaintiff’s recovery.
The radical error, which underlies the argument of the appellee’s counsel, is the assumption, that negro slavery, as it existed in this State, was the creature of statutory law. Various acts, it is true, may be found from the earliest period of colonial legislation in which it was recognized and protected, but the statute book will be searched in vain for a law by which it was established or ordained.
The act of 1663, ch. 30, so confidently relied upon in support of this position, so far from establishing slavery in the colony, recognizes, in express terms, its existence at that time, and it is a well known historical fact, that negro slaves were held here many years prior to that date.
We must, therefore, trace its origin, introduction and the peculiar circumstances under which it became identified with the institutions of the colonies, to other sources than statutory law.
Strange as it may seem to some persons of the present day, it is a fact fully established by public history, that at the time when these colonies were planted, negro slavery and the slave trade were not only recognized as lawful, but sanctioned and protected by all of the enlightened commercial nations of Europe. England, France, Spain, and Portugal were the rivals in every market, in which a profit was to be realized from the trade, and the right to buy and sell negro slaves was everywhere admitted.
This opinion, say the Supreme Court, in 19 Howard, 407, “ was at that time fixed and universal in the civilized portion of the white race. It was regarded as an axiom in morals as in politics, which no one thought of disputing or supposed open to dispute, and men in every grade and position of society, daily and habitually acted upon it in their private pursuits, as well as in matters of public concern, without doubting for a moment the correctness of this opinion.”
*506Especially was it the policy of Great Britain to introduce and encourage it in the colonies, and so late as 1749, 23 Geo. II, eh. 30, we find an act for extending and improving the ■ trade to Africa, in which Parliament declares it to “ be very advantageous to Great Britain, and necessary for supplying the plantations and colonies with a sufficient number of ne-groes at reasonable rates.”
Negro slavery was thus introduced into the colonies through the policy of the mother country, and with the consent of the colonists. “ It became established,” says Hxjbd, on the Law of Freedom and Bondage, page 212, “ under the common law of the several colonies, which, however, being a local law only, was entirely distinct in its origin and authority, and in its territorial and personal extent from the common law, which was national in those attributes, and which was, In each part of the empire, the common measure of the personal rights of the English-born subject.”
The cases, therefore, in which it has been held that actions based upon statute law, fall with the repeal of the law, and the principles upon which they were decided do not apply.
Slavery being established by the municipal law of .the State, the question here is, whether its abolition defeats a, pending action of trover brought by the appellant to recover the value of his slave. Now, we take the general principle to be well settled, that rights vested under the municipal law of a country are' not affected by a change or abrogation of the law. The law says Puffendorf may be disannulled, but the rights acquired by virtue of it, while in force, must still remain. Such a rule, it must be admitted, is founded in reason, and consonant with the fundamental principles of natural justice.
But it is insisted, that the right of action, being merely the remedy, is not a vested right within the meaning of the rule. It is true, a distinction has been recognized between the obligation of a contract and the remedy for its enforcement. It' has been repeatedly held, that the remedy may be modified— one form of action substituted for another — The mode and *507manner of procedure varied, but a remedy in some shape or form miist be left to the person who has suffered in his person or property. All remedy cannot bo taken away, for of what value would be the right of property without process of law to protect it ? Accordingly, we find it laid down by a late writer on constitutional limitations, “ that a vested right of action, is property in the same sense in which tangible things are property, and is equally protected against arbitrary interference.” Cooley’s Const. Limit., 362.
In the case before us when the appellee converted to his use the property of the appellant, his liability in an action of trover, vras fixed under the existing laws of the State. It was not, as was supposed, an inchoate, but a perfect and vested right, which, upon the death of the party, survived to the personal representatives.
To deprive the plaintiff of this right, — to impose upon him the costs of a suit brought under the sanction of the law, and then to say no vested right had been disturbed, would indeed be an alarming subversion of principle.
It would be extending this opinion to an unnecessary length, to review in detail the many authorities relied upon by the counsel for the appellee. It is sufficient to say, that upon examination they will be found to be cases, arising upon penal statutes, where it was held, that the action was defeated by the repeal of the law; or, where a statute conferring an executory right was repealed before the right became executed; or, where it was held that the remedy, procedure, and even the statute of limitation may bo changed or modified, without impairing the right of action, or the obligation of the contract. But no case can be found, in which it has been held, that a right of action founded upon the municipal law of a country is defeated by change or abrogation of the law.
Apart from this view, it is a sound rule of construction, founded in the wisdom of the common law, that whenever a statute is susceptible without doing violence to its express terms, of being understood either prospectively or retrospec-*508'lively, Courts of justice invariably adopted tbe former construction. A statute ought not to have a retroactive operation, unless its words are so clear, strong and imperative, that no other meaning can be annexed to them, or unless the intention of the Legislature could not be otherwise satisfied; and especially ought this rule to be adhered to, when such a construction would alter the pre-existing situation of parties, or would affect, or interfere with their antecedent rights.
(Decided 14th May, 1869.)
The sole purpose in adopting the constitutional provision aiow under consideration, so íar as we can ascertain that purpose from the express terms of the instrument, or from the history of the times, or the debates in the convention, was the abolition of slavery. That object being accomplished, there is no reason why we should adopt a construction by implication, retroactive in its operation, and which defeats rights vested under existing laws. “ Nova constitutio futuris Jormam imponere debet non proeteritis,” is a maxim as ancient as the lav/ itself.
For these reasons the judgment of the Court upon the demurrer will be overruled, and a procedendo awarded.

Judgment reversed and proeedendo awarded.